                       Case 1:19-cv-03283-DLC Document 133
                                                       129 Filed 12/22/20
                                                                 12/21/20 Page 1 of 2




                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
              Aaron Marks, P.C.                                       United States
            To Call Writer Directly:                                                                                                  Facsimile:
               +1 212 446 4856                                         +1 212 446 4800                                             +1 212 446 4900
          aaron.marks@kirkland.com
                                                                       www.kirkland.com




                                                                December 21, 2020
                                                                                                     The motion to seal is granted.
            VIA ECF
                                                                                                     12.22.2020.
            Honorable Denise L. Cote
            United States District Court
            Southern District of New York
            500 Pearl Street, Room 1910
            New York, New York 10007

                               Re:        TransPerfect Global, Inc. v. Lionbridge Technologies, Inc., et al.,
                                          Case No. 1:19-cv-3283-DLC
          Dear Judge Cote:

                 Defendants respectfully request authorization to file under seal Exhibits 1–3 and file in
          redacted form Exhibit 6 attached to the Declaration of Aaron Marks in Support of Defendants’
          Opposition to Plaintiff’s Motion for Leave to Amend.

                 Exhibits 1 through 3 were produced by third parties in response to subpoenas and
          designated Confidential or Highly Confidential by those third parties under the Court’s June 3,
          2020 Stipulation and Order Regarding Confidential Discovery Material (the “Confidentiality
          Order”) (ECF No. 78).

                  Exhibit 6 is an email from counsel for TransPerfect identifying the two TransPerfect clients
          referenced by its counsel during the December 15, 2020 hearing before this Court. Defendants
          lack sufficient information to determine whether TransPerfect believes such information should
          be designated Confidential or Highly Confidential under the Confidentiality Order. Concurrently
          with the filing of this letter, Defendants have inquired with counsel for TransPerfect as to whether
          it intends to designate this information under the Confidentiality Order. Exhibit 6 is submitted
          redacting the names of the two TransPerfect clients awaiting counsel’s response.

                 In order to address Plaintiff’s Motion for Leave to Amend, we must reference these
          documents. Pursuant to Your Honor’s Individual Practices, we have enclosed full, unredacted
          versions of the Exhibits. We have also provided Plaintiff with the unredacted materials.

                     We thank the Court for its consideration of this request.



Beijing     Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
        Case 1:19-cv-03283-DLC Document 133
                                        129 Filed 12/22/20
                                                  12/21/20 Page 2 of 2




Hon. Denise L. Cote
December 21, 2020
Page 2


                                         Respectfully submitted,

                                         /s/ Aaron Marks

                                         Aaron Marks, P.C.




cc: All Counsel of Record (via ECF)
